TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-05-00852-CV



  NESCOR Energy Company, Ltd. and Mark Schreiber, as Receiver of the Estate of Neil
                      Salsich, III, Deceased, Appellants

                                                v.

                     James M. Gibson d/b/a JMG Consultants, Appellee


        FROM THE DISTRICT COURT OF TRAVIS COUNTY, JUDICIAL DISTRICT
           NO. 69,869-E, HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellants’ NESCOR Energy Company, Ltd. and Mark Schreiber, as Receiver of the

Estate of Neil Salsich, III, Deceased, have filed a Motion for Voluntary Dismissal of Appeal. They

announce that they and appellee James M. Gibson d/b/a JMG Consultants have fully and finally

resolved their claims. We grant the motion and dismiss this appeal.




                                             G. Alan Waldrop, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed on Appellants’ Motion

Filed: February 21, 2007
2